United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2123
                                   ___________

Kathie Garza,                        *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Southern District of Iowa.
Jo Anne B. Barnhart, Commissioner of *
Social Security,                     *    PUBLISHED
                                     *
            Appellee.                *
                               ___________

                             Submitted: January 6, 2005
                                Filed: February 15, 2005
                                 ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Kathie Garza (Garza) appeals the district court’s order affirming the denial of
disability insurance benefits and supplemental security income benefits. In Garza’s
October 1999 applications and later documents, she alleged disability since February
1998 from rheumatoid arthritis and depression, and from memory, concentration, and
stomach problems. In May 2000, while Garza’s applications were pending, Dr.
Theodore Rooney (Dr. Rooney), a rheumatologist, diagnosed Garza with
fibromyalgia, opining it caused most of her symptoms as her rheumatoid arthritis was
reasonably controlled. After a December 2002 hearing, during which a vocational
expert (VE) testified, an administrative law judge (ALJ) determined Garza had
rheumatoid arthritis, major depression, and gastroesophageal reflux disease; Garza’s
allegations as to her limitations were not entirely credible; and, based on the VE’s
testimony in response to a hypothetical the ALJ posed, Garza could perform her past
relevant work.

      We reject Garza’s challenge to the ALJ’s credibility determination, because the
determination was based on valid reasons. See Gregg v. Barnhart, 354 F.3d 710, 714
(8th Cir. 2003) (“If an ALJ explicitly discredits the claimant’s testimony and gives
good reason for doing so, we will normally defer to the ALJ’s credibility
determination.”). We also reject Garza’s argument that the ALJ improperly
disregarded the opinions of a treating social worker and a Social Security
Administration reviewing psychologist concerning Garza’s mental residual functional
capacity (RFC). First, Garza failed to seek therapy after December 1998, and at the
hearing, failed to link her limitations to depression. See Brosnahan v. Barnhart, 336
F.3d 671, 676 (8th Cir. 2003) (agreeing with ALJ’s decision to discount
psychologist’s opinion, noting claimant quit counseling after four sessions, ignored
recommendations for psychotherapy, and linked her activity limitations to physical
problems). Second, the social worker’s letter about Garza’s mental RFC was written
about a year after she last treated Garza–and then for only about five months– and she
attached no treatment records supporting her RFC conclusions. Cf. Forehand v.
Barnhart, 364 F.3d 984, 986 (8th Cir. 2004) (“A treating physician’s opinion is
generally entitled to substantial weight, . . .[but it] must be supported by medically
acceptable clinical or diagnostic data.”). Third, the social worker’s and reviewing
psychologist’s RFC findings conflicted with those of a consulting psychologist,
whose findings were based on testing. See Eichelberger v. Barnhart, 390 F.3d 584,
591 (8th Cir. 2004) (stating an ALJ must determine RFC based on all relevant
evidence).




                                         -2-
       Garza asserts the ALJ erred by discounting the physical RFC findings of
treating physician Martina Darulova (Dr. Darulova). We disagree. Dr. Darulova’s
opinion on the extent of Garza’s physical limitations was inconsistent with her
colleague’s December 1999 assessment of Garza’s disability status; with Dr.
Rooney’s May 2000 opinion as to Garza’s inability to work for only twelve to
eighteen weeks until he could get her pain under control; and with Dr. Darulova’s
own relatively mild examination findings. Cf. Hogan v. Apfel, 239 F.3d 958, 961
(8th Cir. 2001) (noting an ALJ may discount treating physician’s opinion if she has
offered inconsistent opinions). Garza also complains the ALJ did not discuss Dr.
Rooney’s opinion as to Garza’s RFC, but this is not a material omission because Dr.
Rooney’s opinion was based on his experience with fibromyalgia patients in general
and did not focus on Garza.

       Garza argues the ALJ erred by not listing fibromyalgia as a severe impairment.
In summarizing the medical evidence, the ALJ mentioned Dr. Rooney’s May 2000
fibromyalgia diagnosis, but the ALJ did not discuss specifically other physicians’
subsequent references to fibromyalgia; and the ALJ specifically stated that Garza’s
symptoms of muscle aches and pains had not been substantiated by objective medical
testing.1 We thus agree with Garza that the record indicates the ALJ misunderstood
fibromyalgia. See Forehand, 364 F.3d at 987 (noting (1) fibromyalgia is a chronic
condition, usually diagnosed after eliminating other conditions; (2) no confirming
diagnostic tests exist; and (3) our court has long recognized fibromyalgia might be
disabling); Nguyen v. Chater, 75 F.3d 429, 431 (8th Cir. 1996) (finding of no severity
is limited to medical impairment(s) that would have no more than minimal effect on
claimant’s ability to work).




      1
        The ALJ also stated, despite multiple blood results indicative of rheumatoid
arthritis, there was minimal objective evidence to support Garza’s assertion that she
had this condition.

                                         -3-
      It also appears the ALJ’s misunderstanding of fibromyalgia affected the ALJ’s
RFC findings, and her related hypothetical to the VE. The ALJ formed her
hypothetical by stating, if it were accepted that Garza had “some” fibromyalgia, such
a condition would only limit her to lifting twenty pounds occasionally and ten pounds
frequently, especially during flare-ups. While Dr. Rooney made no specific RFC
findings as to Garza, he did opine as to the limitations normally found in fibromyalgia
patients, for which he recommended sedentary work and other restrictions such as
needing an opportunity to move around at least once or twice an hour, see 20 C.F.R.
§§ 404.1567(a)-(b), 416.967(a)-(b) (sedentary work involves lifting no more than 10
pounds; light work involves lifting no more than 20 pounds, with frequent lifting or
carrying of 10-pound objects), and such limitations differ markedly from the ALJ’s
assessment of fibromyalgia-related limitations. Further, while the ALJ’s physical
RFC findings are consistent with those of a Social Security Administration reviewing
physician, the reviewing physician made his findings in January 2000, before Dr.
Rooney diagnosed Garza with fibromyalgia in May 2000.

       We conclude we must remand this case to the ALJ so she can reconsider
whether Garza’s fibromyalgia diagnosis on or after May 2000 constitutes a severe
impairment, and, if so, whether it is disabling. We direct the ALJ to develop the
record further by obtaining the medical records of rheumatologist Goel and the most
recent medical records from Dr. Rooney. At that point, if it is still necessary, the ALJ
may pose a revised hypothetical to a VE. See Forehand, 364 F.3d at 988 (noting in
a fibromyalgia case that RFC determination requires consideration of whether
claimant can perform requisite physical acts on daily basis in sometimes competitive
and stressful conditions in the real world); Freeman v. Apfel, 208 F.3d 687, 692 (8th
Cir. 2000) (noting the ALJ must develop record fully and fairly even when claimant
is represented by counsel); Hutton v. Apfel, 175 F.3d 651, 656 (8th Cir. 1999)
(“Testimony from a VE based on a properly-phrased hypothetical question constitutes
substantial evidence.”); Kelley v. Callahan, 133 F.3d 583, 589 (8th Cir. 1998)
(encouraging Commissioner to give greater weight to specialist’s opinion).

                                          -4-
      We note, however, that the record does not support a finding of disability
before March 1999, Garza’s date last insured for purposes of disability insurance
benefits: Dr. J.B. McConville, Garza’s treating physician, opined in December 1999
that Garza’s physical findings did not support disability, and fibromyalgia was not
diagnosed until May 2000. Thus, only Garza’s supplemental security income claim
survives on remand.

      Accordingly we affirm, in part, and reverse and remand, in part, for further
proceedings consistent with this opinion.
                      ______________________________




                                        -5-